—In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal from a judgment of the Supreme Court, Suffolk County (Henry, J.), entered April 22, 1998, which upon the granting of the defendants’ motion to dismiss the complaint as time-barred, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Under the six-year Statute of Limitations applicable to this case (see, Shirley v Danziger, 252 AD2d 969; Coastal Broadway Assocs. v Raphael, 246 AD2d 445), the Supreme Court correctly determined that the plaintiffs’ cause of action alleging defective construction accrued in 1986 upon the issuance of certificates of occupancy and the plaintiffs’ possession of the subject house (see, City School Dist. v Stubbins & Assocs., 85 NY2d 535; State of New York v Lundin, 60 NY2d 987; Board of *599Mgrs. v Vector Yardarm Corp., 172 AD2d 303). Therefore, the instant action was untimely.
The plaintiffs’ remaining contentions are without merit (see, e.g., Cabrini Med. Ctr. v Desina, 64 NY2d 1059). S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.